

115 HR 7113 IH: Combat Violent Crime Act of 2018
U.S. House of Representatives
2018-11-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7113IN THE HOUSE OF REPRESENTATIVESNovember 2, 2018Mrs. Roby introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to clarify the definition of crime of violence, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Combat Violent Crime Act of 2018. 2.Amendment to the definition of crime of violenceSection 924(c)(3)(B) of title 18, United States Code, is amended—
 (a)by striking by its nature, involves and inserting , based on the facts underlying the offense, involved; and (b)by striking may be used and inserting may have been used.
			3.Application
 (a)In generalThe amendments made by this Act shall apply to any offense committed on or after the date of the enactment of this Act.
 (b)Rule of constructionThe amendments made by this Act shall not be construed to create any right to challenge a sentence imposed before the date of the enactment of this Act under section 924 of title 18, United States Code.
			